Title: To James Madison from Thomas Parker, 23 April 1813
From: Parker, Thomas
To: Madison, James


Sir,
Winchester 23rd April 1813
When I did myself the Honor to address you on the 20th Instant, It was under a full Impression that all the appointments of Brigadiers were made, and that my claims to promotion had been Entirely overlooked.
I am happy to find by a letter at the 20th from Lieutenant Colo Coles that this is not the Case & that a due Regard woud be paid to my former Services.
This Communication is highly Gratifying as It woud have been in the Highest degree painfull to me to have Retired whilst Capable of Rendering Service to my Country. I have the honor to be with the Highest Respect Sir Your Obd Servt
Thomas Parker
